Citation Nr: 1409352	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  13-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of an overpayment of death pension benefits in the amount of $9,615.00, including the preliminarily consideration of the validity of the debt.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel








INTRODUCTION

The Veteran had active duty service from January 1943 to December 1945.  The Veteran died in January 2006 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeal (Board) arose from a March 2013 decision in which the Milwaukee RO's Committee on Waivers and Compromises (Committee) determined that a finding of fraud, misrepresentation or bad faith on the part of the appellant had not been made, but that she was at fault for the creation of the debt, and that she was unjustly enriched by receiving payments.  Her request for waiver of the debt in the amount of $9,615.00 was denied.

The Board notes that, in additional to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran.  A review of such records reveals various administrative documents which have not been included in the physical claims file, and others that are duplicative of those contained in the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that before a decision can be made on whether the appellant is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  In this case, there is no explanation or audit for the calculation of the $9,615.00 debt in the evidence of record.  
In addition, in a January 2013 letter, the appellant indicated that she did not understand the terms of the debt.  She appeared to be under the impression that, in calculating her debt, her payments had been stopped as of April 1, 2011.  The records reflects that her payments were actually stopped as of April 1, 2012; however, in one sentence included in a letter sent to the appellant in September 2012, the VA inadvertently informed her that her benefits would be stopped as of April 1, 2011.  It is clear that the appellant is confused as to the timeframe upon which her debt is based.  The Board finds that her statements indicate that she was disputing the accuracy of the amount of her debt. 

The United States Court of Appeals for Veterans Claims ('the Court') has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Id.  See VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Set forth in the record an audit/explanation of the calculation of the appellant's debt for the period of the overpayment, and make clear the period of time that was used to calculate the debt.  A copy of this written audit should be placed in the claims file and another provided to the appellant and her representative, if any.

2.  Send the appellant and her representative, if any, a supplemental statement of the case containing a full and complete discussion of whether the overpayment of VA death pension benefits was properly created.  Specifically, the supplemental statement of the case should include discussion of the events that led to the creation of the overpayment and an explanation of the amount of the indebtedness assessed against the appellant. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



